Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7-11, 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay et al. US 2012/0139748 (Hay).

Regarding claim 1, Hay teaches an electromagnetic (EM) telemetry system (telemetry systems of Figs. 1 and 3), comprising: 
a measuring while drilling (MWD) display computer (driller’s control panel 134 or data acquisition/communications hub 318 for logging while drilling (LWD) which one of ordinary skill in the art would understand as equivalent to a computer for MWD; see Figs. 1 and 3; see [0018]-[0026]); 
an EM transmitter in a first wellbore (bottom hole assembly 120/314 is configured in a first well 112 and includes a telemetry module that enables electromagnetic inter-well communications; see Figs. 1 and 3; see para. [0022]); 
an EM receiver in a second wellbore remote from the first wellbore, the EM receiver being configured to receive signals from the EM transmitter in the first wellbore (a borehole array of reference nodes 106/302 are arranged in a reference well 102/304 which is remote from the first well 112, and nodes 106/302 include a winding 216 as a transmit/receive antenna for communications with the bottom hole assembly; see Figs. 1-3; see paras. [0022]-[0023]); and 
a wireless transmitter configured to transmit signals received at the EM receiver in the second wellbore to the MWD display computer (data acquisition/communications hub 318 is connected to the wireline for the borehole array in reference well 304 to exchange messages with the reference nodes 302 and a wired or wireless link couples the hub 318 to a surface control system represented by computer 320; see Fig. 3; [0026]).

Regarding claim 10, Hay teaches a method for downhole electromagnetic (EM) telemetry (telemetry systems of Figs. 1 and 3 for a method for downhole telemetry), comprising: 
transmitting an EM signal from an EM transmitter located in a first wellbore (bottom hole assembly 120/314 is configured in a first well 112 and includes a telemetry module that enables electromagnetic inter-well communications indicated by arrows 130, 132; see Figs. 1 and 3; see para. [0022]); 
receiving the EM signal at an EM receiver located in a second wellbore remote from the first wellbore (a borehole array of reference nodes 106/302 are arranged in a reference well 102/304 which is remote from the first well 112, and nodes 106/302 include a winding 216 as a transmit/receive antenna for communications with the bottom hole assembly; see Figs. 1-3; see paras. [0022]-[0023]); and 
wirelessly transmitting the EM signal to an MWD display computer from a surface wireless transmitter (data acquisition/communications hub 318 is connected to the wireline for the borehole array in reference well 304 to exchange messages with the reference nodes 302 and a wired or wireless link couples the hub 318 to a surface control system represented by computer 320; see Fig. 3; [0026]).

Regarding claim 18, Hay teaches a method for downhole electromagnetic (EM) telemetry (telemetry systems of Figs. 1 and 3 for a method for downhole telemetry), comprising: 
at an MWD display computer, receiving a signal from a wireless transmitter located at a surface location of a first wellbore (a surface control system represented by computer 320 receives a signal from data acquisition/communications hub 318 located at the surface of a reference well, wherein a wired or wireless link couples the hub 318 to a surface control system represented by computer 320; see Fig. 3; [0026]), wherein: 
the wireless transmitter receives the signal from an EM receiver in the first wellbore (hub 318 receives the signal from a transmit/receive antenna winding 216 of a borehole array of reference nodes 106/302 are arranged in a reference well 102/304; see Figs. 1-3; see paras. [0022]-[0023]); and 
the EM receiver receives the signal from an EM transmitter located in a second wellbore remote from the first wellbore (the transmit/receive antenna winding 216 of a borehole array of reference nodes 106/302 receives the EM signals 130, 132 from a telemetry module that enables electromagnetic inter-well communications of a bottom hole assembly 120/314 is configured in a second well 112 and includes; see Figs. 1 and 3; see para. [0022]).

Regarding claims 2 and 11, Hay further teaches wherein the EM transmitter is a first EM transmitter and the signals are first signals, and further comprising a second EM transmitter in a third wellbore, and wherein the EM receiver is configured to receive second signals from the second EM transmitter (bottom hole assembly 128 is configured in a third well 122 and includes a telemetry module that enables electromagnetic inter-well communications 132 to a reference node 106 in the reference well; see Fig. 1; see para. [0019]-[0022]).


Regarding claim 5, 16, and 20, wherein the MWD display computer is a remote data processor (computer 320 could reasonably be interpreted as a remote data processor or network; see paras. [0026] and [0027]).

Regarding claim 7, Hay further teaches wherein the EM receiver is configured to transmit a downhole signal to the EM transmitter (signals can be sent both directions between the receivers drilling assemblies and the nodes; see Fig. 1; see para. [0022]).

Regarding claims 8 and 15, Hay teaches further comprising an insulated cable to transmit the signals received at the EM receiver to the wireless transmitter (the inter-node couplings include wireline cable which one of ordinary skill in the art would appreciate to be equivalent to an insulated cable; see [0018]).

Regarding claim 9, Hay further teaches wherein a depth of the EM receiver is greater than or equal to a depth of the EM transmitter (Figs. 4 and 5 show the receivers may be above or below the transmitters; see Figs. 4 and 5).

Regarding claim 13, Hay further teaches wherein the EM signal is a first EM signal, and further comprising transmitting a second EM signal from the EM receiver to the EM transmitter (one of ordinary skill in the art would appreciate that the telemetry system would be configured to send a second signal throughout a drilling operation; see Fig. 1 and 3).

Regarding claim 17, Hay further teaches comprising at least partially decoding the EM signal at the MWD display computer (the computer 320 allows the user to view and interact with the data which would require some form of partial decoding; see para. [0027]).

Regarding claim 19, Hay further teaches wherein the signal includes survey information from the second wellbore (information includes formation properties that have been logged; see para. [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. US 2012/0139748 (Hay) in view of Zhang et al. US 2014/0239957 (Zhang).

Regarding claim 3, Hay fails to teach wherein the second wellbore is offset from the first wellbore by between 1,000 meters and 3,000 meters.
Roberson teaches wherein the second wellbore is offset from the first wellbore by between 1,000 meters and 3,000 meters (EM transmitters and receivers are deployed in wellbores located up to 1,000 meters apart, wherein it would be obvious to one of ordinary skill in the art to have wellbores between 1,000 and 3,000 without any undue experimentation or providing any unexpected results; see para. [0037).
.


Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. US 2012/0139748 (Hay) in view of Hay US 2012/0061143 (Hay-143). 

Regarding claims 4 and 12, Hay fails to teach wherein the wireless transmitter is configured to transmit a downlink EM signal to the EM receiver.
Hay-143 further teaches wherein the wireless transmitter is configured to transmit a downlink EM signal to the EM receiver (the control system allows transmission of uplink and downlink signals to the drilling assemblies; see para. [0013], [0014], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the wireless transmitter is configured to transmit a downlink EM signal to the EM receiver as taught in Hay-143 into Hay in order to gain the advantage of transmitting and receiving data regarding position and instructions for controlling a drilling operation.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. US 2012/0139748 (Hay) in view of Cuevas et al. US 2015/0369949 (Cuevas). 

Regarding claims 6 and 14, Hay fails to teach further comprising a downhole decoder connected to the EM receiver in the second wellbore, wherein the downhole decoder is configured to reduce noise 
Cuevas teaches further comprising a downhole decoder connected to the EM receiver in the second wellbore, wherein the downhole decoder is configured to reduce noise of the received signals; and further comprising at least partially decoding the EM signal at a downhole decoder in the second wellbore (downhole analog signal processing generate digital data to reduce signal degradation and impact of noise on information acquired from the downhole environment; see para. [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features comprising a downhole decoder connected to the EM receiver in the second wellbore, wherein the downhole decoder is configured to reduce noise of the received signals; and further comprising at least partially decoding the EM signal at a downhole decoder in the second wellbore as taught in Cuevas into Hay in order to gain the advantage of reducing signal degredation and impact of noise on information by analyzing the data and generating digital data prior to transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/STEVEN L YENINAS/Examiner, Art Unit 2868